NEWS RELEASE Further Information Contacts: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A. C. Zucaro: Chairman & CEO Analysts/Investors: Marilynn Meek (312) 346-8100 (212) 827-3773 OLD REPUBLIC REPORTS RESULTS FOR THE FIRST QUARTER 2017 CHICAGO – April 27, 2017 – Old Republic International Corporation (NYSE: ORI) today reported greater operating income for this year’s first quarter. Excluding the RFIG run-off segment, these results were up 22.6 percent quarter-over-quarter. Title Insurance earnings in particular far outpaced last year’s first quarter performance. A 47.7 percent earnings decline in the RFIG segment, however, drove consolidated pretax operating income to a smaller gain of 8.5 percent. All of the year’s operating earnings improvement emanated from more profitable consolidated underwriting and related services operations. Consolidated net income retreated, however, as lower gains were registered from discretionary sales of investment securities. The major components of consolidated results are summarized in the table below. Financial Highlights (a) Quarters Ended March 31, Operating revenues: General insurance $ $ Title insurance Corporate and other Subtotal RFIG run-off business Total $ $ Pretax operating income (loss): General insurance $ $ Title insurance Corporate and other Subtotal RFIG run-off business Total Realized investment gains (losses): From sales From impairments - - Net realized investment gains (losses) Consolidated pretax income (loss) Income taxes (credits) Net income (loss) $ $ Components of diluted earnings per share: Net operating income (loss): General insurance $ $ Title insurance Corporate and other Subtotal RFIG run-off business Total Net realized investment gains (losses) Net income (loss) $ $ Cash dividends paid per share $ $ Ending book value per share $ $ (a)Unaudited; All amounts in this report are stated in millions except per share data and percentages. Old Republic International Corporation The preceding table shows both operating and net income to highlight the effects of realized investment gains or losses on period-to-period earnings comparisons. Management uses operating income, a non-GAAP financial measure, to evaluate and better explain operating performance, believing that the measure enhances an understanding of Old Republic's core business results. Operating income, however, does not replace net income determined in accordance with GAAP as a measure of total profitability. The recognition of realized investment gains or losses can be highly discretionary due to such factors as the timing of individual securities sales, the recording of estimated losses from write-downs of impaired securities, tax-planning considerations, and changes in investment management judgments regarding the direction of securities markets or the future prospects of individual investees or industry sectors. In recent years, asset management operations have to a large extent been oriented toward an enhancement of income from interest and dividends to counter a perniciously low yield environment. The strategy has led to a minimization of non-income producing or low-yielding securities. Proceeds from such securities' sales and maturities, as well as newly investable funds have largely been directed to purchases of higher yielding common shares of American companies with distinguished long-term records of earnings and dividend growth. More recently the Company has allotted greater investable funds to tax exempt issues which generally provide pretax yields lower than those of fully taxable corporate or U.S. Government fixed maturity securities but tend to generate better post-tax yields. General Insurance Results – The table below shows the major elements affecting this segment's performance for each of the quarterly periods reported upon. General Insurance Group Quarters Ended March 31, Change Net premiums earned $ $ 3.3% Net investment income 0.3 Other income 0.9 Operating revenues 3.0 Benefits and claim costs 0.5 Sales and general expenses 6.5 Interest and other costs 15.1 Total operating expenses 2.4 Pretax operating income (loss) (*) $ $ 7.6% Benefit and claim ratio 71.0% 73.0% Expense ratio 24.9 23.9 Composite underwriting ratio 95.9% 96.9% (*) In connection with the run-off mortgage guaranty ("MI") and consumer credit indemnity ("CCI") combination, $4.5 and $5.9 of pretax operating losses for the first quarter 2017 and 2016, respectively, are retained by certain general insurance companies pursuant to various quota share and stop loss reinsurance agreements. All of these amounts, however, have been reclassified such that 100% of the CCI run-off business is reported in the RFIG run-off segment. This year’s 7.6 percent pretax operating income gain was substantially due to more profitable underwriting and related services operations. Net investment income growth slowed and interest charges on higher intra-system debt capital took a heavier toll on the bottom line. Positive general insurance earned premiums trends were unevenly distributed among various insurance coverages and sources of business. Gains continued to be registered in commercial automobile (trucking), national accounts, home and auto warranty, and in a new underwriting facility established in early 2015. On the other hand, premium growth was constrained by low volume in a large account contractors book of business faced with a particularly competitive market place, and by reduced opportunities in the gas and oil energy services field. The overall ratio of claim and related settlement costs to earned premiums was down year-over-year, and reflected a general downtrend exhibited in the past 24 months or so. In addition to estimates of current claim costs, however, the ratios for the respective quarters of 2017 and 2016 are inclusive of unfavorable developments of prior years’ reserves of 1.4 and 0.3 percentage points. The expense ratio for both quarterly periods remained within its long-term range of 23 percent to 25 percent. 2 Old Republic International Corporation Quarterly and even annual claim provisions and the trends they display may not be particularly meaningful in Old Republic’s liability insurance-oriented mix of business. Absent significant economic and insurance industry dislocations in the foreseeable future, it is anticipated that reported claim ratios can be expected to fall within targeted averages in the high 60 percent to low 70 percent range. The current mix of business should keep the expense ratio within a range of 23 percent and 25 percent. Title Insurance Results – This year's first quarter operating income was better than expected as both revenues and claim costs extended the favorable trends of recent years. TitleInsurance Group Quarters Ended March 31, Change Net premiums and fees ned $ $ 9.2% Net investment income 4.8 Other income 02 -22.6 Operating revenues 9.1 Claim costs -54.8 Sales and general expenses 8.8 Interest and other costs 6.7 Total operating expenses 5.4 Pretax operating income (loss) $ $ 89.0% Claim ratio 2.1% 5.1% Expense ratio 91.5 91.89 Composite underwriting ratio 93.6% 96.9% The continuation of a generally positive mortgage rate environment and reasonably strong housing and commercial property markets were major factors in the 9.2 percent year-over-year gain in premiums and fees. On the expense side of the ledger, claim costs were lower in the face of declining claims activity since the Great Recession years. Favorable developments of reserves established in prior years reduced the 2017 claim ratio by nearly 2.0 percentage points to the 2.1 percent level shown in the above table. The claim ratio for last year’s first three months was unaffected by such developments. The operating expense ratio for the periods reported upon remained generally aligned with premiums and fees levels. Please see next page for the continuing report 3 Old Republic International Corporation RFIG Run-off Business Results – Overall pretax operating income for this year’s first quarter was affected by mixed results for the two components of this run-off book of business. RFIG Run-off Business Quarters Ended March 31, Change A. Mortgage Insurance (MI) Net premiums earned $ $ -29.3% Net investment income -7.6 Claim costs 2.8 Pretax operating income (loss) $ $ -43.2% Claim ratio 35.0% 24.1% Expense ratio 19.9 11.9 Composite underwriting ratio 54.9% 36.0% B. Consumer Credit Insurance (CCI) Net premiums earned $ $ 22.8% Net investment income Benefits and claim costs -6.7 Pretax operating income (loss) (*) $ $ 23.3% Claim ratio 209.2% 275.3% Expense ratio 13.9 17.1 Composite underwriting ratio 223.1% 292.4% C. Total MI and CCI run-off business: Net premiums earned $ $ -25.6% Net investment income -6.2 Benefits and claim costs -1.7 Pretax operating income (loss) $ $ -47.7% Claim ratio 55.7% 42.2% Expense ratio 19.2 12.3 Composite underwriting ratio 74.9% 54.5% (*) In connection with the run-off mortgage guaranty ("MI") and consumer credit indemnity ("CCI") combination, $4.5 and $5.9 of pretax operating losses for the first quarter 2017 and 2016, respectively, are retained by certain general insurance companies pursuant to various quota share and stop loss reinsurance agreements. All of these amounts, however, have been reclassified such that 100% of the CCI run-off business is reported in the RFIG run-off segment. Consistent with a run-off operating mode, a further decline of earned premiums was posted by the combined MI and CCI lines. MI investment income was also lower as reduced premium volume and on-going claim payments affected downward pressures on the invested asset base. While the declining premium base led to an increase in the claim ratio for 2017, reported claim costs for MI were relatively flat in comparison to the first quarter of 2016. Reductions in the provision for current year losses emanating from the continuing decline in newly reported delinquencies and improving cure rates were offset by less favorable reserve development in 2017’s first quarter compared to the previous year’s quarter. In the latter regard, favorable developments of previously established claim reserves lowered claim ratios by 34.9 and 39.2 percentage points in the first three months of 2017 and 2016, respectively. MI operating costs and expense ratio were negatively impacted in 2017’s first quarter as a result of charges related to the partial termination of a facility lease. Moderately improved CCI operating performance in this year’s first three months resulted from the combination of the above-noted earned premium levels and reduced provisions for ongoing litigation costs. 4 Old Republic International Corporation Corporate and Other Operations – The combination of a small life and accident insurance business and the net costs associated with operations of the parent holding company and its internal services subsidiaries usually produce highly variable results. Earnings variations posted by these elements of Old Republic's business stem from volatility inherent to the small scale of the life and accident insurance line, net investment income, and net interest charges pertaining to external and intra-system financing arrangements. The interplay of these various operating elements is summarized in the following table: Corporate and Other Operations Quarters Ended March 31, Net premiums earned $ $ Net investment income Other income - Operating revenues Benefits and claim costs Insurance expenses Corporate, interest and other expenses - net Total operating expenses Pretax operating income (loss) $ $ Consolidated Results – The consolidated changes and occurrences in Old Republic’s segmented business are reflected in the table below. ORI Consolidated Quarters Ended March 31, Change Net premiums and fees earned $ $ 4.4% Net investment income 5.1 Other income 1.1 Operating revenues 4.4 Benefits and claim costs -1.8 Sales and general expenses 8.3 Interest and other costs 52.6 Total operating expenses 4.0 Pretax operating income (loss) 8.5 Income taxes (credits) 5.7 Net operating income (loss) 9.8 Realized investment gains (losses) -66.4 Income taxes (credits) on realized investment gains (losses) -66.4 Net realized investment gains (losses) -66.4 Net income (loss) $ $ -8.0% Benefit and claim ratio 43.3% 46.1% Expense ratio 51.4 49.4 Composite underwriting ratio 94.7% 95.5% Consolidated operating cash flow $ $ 16.0% In addition to all of the matters previously discussed, first quarter 2017 consolidated results were burdened by higher interest expense related to the greater debt level assumed last year. The 2016 proceeds from the new debt issue were invested in fixed maturity and equity securities. Consolidated operating cash flow was additive to investable funds and operating needs in the amount of $146.1 and $125.9 for the first three months of 2017 and 2016, respectively. Excluding inherently negative operating cash flows in the MI and CCI run-off business, these amounts would be $193.1 and $152.8, respectively. 5 Old Republic International Corporation The sum-total of Old Republic's segmented results is represented by the following major components of pretax consolidated income: Quarters Ended March 31, Pretax operating income: Change Underwriting and related services: All segments except RFIG $ $ 82.0% RFIG run-off -59.1 Subtotal 23.6 Net investment income 5.1 Interest and other costs 52.6 Total 8.5 Realized investment gains(losses) -66.4 Consolidated pretax income $ $ -9.7% Cash, Invested Assets, and Shareholders' Equity – The table below shows Old Republic's consolidated cash and invested assets as well as the shareholders' equity balance at the dates shown. Cash, Invested Assets, and Shareholders' Equity % Change March 31, Dec. 31, March 31, March '17/ March '17/ Dec. '16 March '16 Cash and invested assets: Available for sale carried at fair value $ $ $ 0.7% 6.4% Held to maturity carried at amortized cost 8.4 106.7 Total per balance sheet $ $ $ 1.3% 10.8% Original cost basis of all $ $ $ 0.9% 9.1% Shareholders' equity: Total $ $ $ 2.8% 11.0% Per common share $ $ $ 2.4% 10.1% Composition of shareholders' equity per share: Equity before items below $ $ $ 1.6% 6.7% Unrealized investment gains (losses) and other accumulated comprehensive income (loss) Total $ $ $ 2.4% 10.1% Segmented composition of shareholders' equity per share: Excluding run-off segment $ $ $ 2.3% 9.2% RFIG run-off segment Consolidated total $ $ $ 2.4% 10.1% Old Republic's invested assets are managed in consideration of enterprise-wide risk management objectives. Most importantly, these are intended to ensure solid funding of the insurance subsidiaries' long-term obligations to policyholders and other beneficiaries, as well as the long-term stability of the subsidiaries’ capital accounts. To this end, the investment portfolio contains no significant insurance risk-correlated asset exposures to real estate, mortgage-backed securities, collateralized debt obligations ("CDO's"), derivatives, hybrid securities, or illiquid private equity investments. Moreover, the Company does not engage in hedging or securities lending transactions, nor does it invest in securities whose values are predicated on non-regulated financial instruments exhibiting amorphous or unfunded counter-party risk attributes. As of March 31, 2017, the consolidated investment portfolio reflected an allocation of approximately 77 percent to fixed-maturity and short-term investments, and 23 percent to equities. Investments in high quality, dividend-paying equity securities have been singularly emphasized since 2013, and the asset quality of the fixed maturity portfolio has remained at high levels. 6 Old Republic International Corporation Changes in shareholders' equity per share are reflected in the following table. As shown, these resulted mostly from net income, dividend payments to shareholders, and changes in the value of invested assets carried at fair value. Shareholders' Equity Per Share Quarters Ended March 31, Beginning balance $ $ Changes in shareholders' equity: Net operating income (loss) Net realized investment gains (losses): From sales From impairments - - Subtotal Net unrealized investment gains (losses) Total realized and unrealized investment gains (losses) Cash dividends Stock issuance, foreign exchange, and other transactions Net change Ending balance $ $ Percentage change for the period 2.4% 6.5% Capitalization – The following table indicates that Old Republic's capitalization has risen since March 31, 2016 due to the issuance of additional debt and growing equity in the shareholders' account. Capitalization March 31, December 31, March 31, Debt: 3.75% Convertible Senior Notes due 2018 $ $ $ 4.875% Senior Notes due 2024 3.875% Senior Notes due 2026 - ESSOP debt with an average yield of 4.3% Other miscellaneous debt with an average yield of 2.2% Total debt Common shareholders' equity Total capitalization $ $ $ Capitalization ratios: Debt 24.9% 25.5% 19.2% Common shareholders' equity 75.1 74.5 80.8 Total 100.0% 100.0% 100.0% Managing Old Republic's Insurance Business for the Long-Run The insurance business is distinguished from most others in that the prices (premiums) charged for various insurance products are set without certainty of the ultimate benefit and claim costs that will emerge, often many years after issuance and expiration of a policy. Old Republic's business is therefore conducted with a primary focus on achieving favorable underwriting results over cycles, and on the maintenance of financial soundness in support of its insurance subsidiaries' long-term obligations to insurance beneficiaries. In this light, the Company's affairs are managed for the long run and without significant regard to the arbitrary strictures of quarterly or even annual reporting periods that American industry must observe. In Old Republic's view, such short reporting time frames do not comport well with the long-term nature of much of its business. Management therefore believes that the Company's operating results and financial condition can best be evaluated by observing underwriting and overall operating performance trends over succeeding five- or preferably ten-year intervals. A ten-year period in particular can likely encompass at least one economic and/or underwriting cycle and thereby provide an appropriate time frame for such cycle to run its course, and for premium rate changes and reserved claim costs to be quantified and emerge in financial results with greater finality and effect. 7 Old Republic International Corporation Accompanying Financial Data and Other Information: · Summary Financial Statements and Common Stock Statistics · About Old Republic · Safe Harbor Statement Financial Supplement: · A financial supplement to this news release is available on the Company's website: www.oldrepublic.com 8 Old Republic International Corporation Old Republic International Corporation Summary Financial Statements and Common Stock Statistics (Unaudited) March 31, December 31, March 31, SUMMARY BALANCE SHEETS: Assets: Cash and fixed maturity securities $ $ $ Equity securities Other invested assets Cash and invested assets Accounts and premiums receivable Federal income tax recoverable: Current - - Deferred - - Prepaid federal income taxes Reinsurance balances recoverable Sundry assets Total $ $ $ Liabilities and Shareholders' Equity: Policy liabilities $ $ $ Benefit and claim reserves Federal income tax payable: Current - Deferred - Debt Sundry liabilities Shareholders' equity Total $ $ $ Quarters Ended Fiscal Twelve Months Ended SUMMARY INCOME STATEMENTS: March 31, March 31, Net premiums and fees earned $ Net investment income Other income Net realized investment gains (losses) Total revenues Benefits and claims Sales and general expenses Interest and other costs Total expenses Pretax income (loss) Income taxes (credits) Net income (loss) $ COMMON STOCK STATISTICS: Net income (loss): Basic $ Diluted $ Components of earnings per share: Basic, net operating income (loss) $ Realized investment gains (losses) Basic net income (loss) $ Diluted, net operating income (loss) $ Realized investment gains (losses) Diluted net income (loss) $ Cash dividends on common stock $ Book value per share $ $ Common shares outstanding: Average basic Average diluted Actual, end of period SUMMARY STATEMENTS OF COMPREHENSIVE INCOME (LOSS): Net income (loss) as reported $ Post-tax net unrealized gains (losses) Other adjustments Net adjustments Comprehensive income (loss) $ 9 Old Republic International Corporation About Old Republic Chicago-based Old Republic International Corporation is one of the nation's 50 largest publicly held insurance organizations. Its most recent financial statements reflect consolidated assets of approximately $18.90 billion and common shareholders' equity of $4.59 billion, or $17.62 per share. Its current stock market valuation is approximately $5.32 billion, or $20.22 per share. The Company is organized as an insurance holding company whose subsidiaries actively market, underwrite, and provide risk management services for a wide variety of coverages mostly in the general and title insurance fields. A long-term interest in mortgage guaranty and consumer credit indemnity lines has devolved to a run-off operating mode in recent years. The nature of Old Republic's business requires that it be managed for the long run. For the 25 years ended in 2016, the Company's total market return, with dividends reinvested, has grown at a compounded annual rate of 10.0 percent per share. For the same period, the total market return, with dividends reinvested, for the S&P 500 Index has grown at a 9.2 percent annual compound rate. During those years, Old Republic's shareholders' equity account, inclusive of cash dividends, has risen at an average annual rate of 9.5 percent per share, and the regular cash dividend has grown at a 9.0 percent annual compound rate. According to the most recent edition of Mergent's Dividend Achievers, Old Republic is one of just 96 qualifying companies, out of thousands considered, that have posted at least 25 consecutive years of annual dividend growth. Safe Harbor Statement Historical data pertaining to the operating results, liquidity, and other performance indicators applicable to an insurance enterprise such as Old Republic are not necessarily indicative of results to be achieved in succeeding years. In addition to the factors cited below, the long-term nature of the insurance business, seasonal and annual patterns in premium production and incidence of claims, changes in yields obtained on invested assets, changes in government policies and free markets affecting inflation rates and general economic conditions, and changes in legal precedents or the application of law affecting the settlement of disputed and other claims can have a bearing on period-to-period comparisons and future operating results. Some of the oral or written statements made in the Company's reports, press releases, and conference calls following earnings releases, can constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Of necessity, any such forward-looking statements involve assumptions, uncertainties, and risks that may affect the Company's future performance. With regard to Old Republic's General Insurance segment, its results can be affected, in particular, by the level of market competition, which is typically a function of available capital and expected returns on such capital among competitors, the levels of interest and inflation rates, and periodic changes in claim frequency and severity patterns caused by natural disasters, weather conditions, accidents, illnesses, work-related injuries, and unanticipated external events. Title Insurance and RFIG run-off results can be affected by similar factors, and by changes in national and regional housing demand and values, the availability and cost of mortgage loans, employment trends, and default rates on mortgage loans. Life and accident insurance earnings can be affected by the levels of employment and consumer spending, variations in mortality and health trends, and changes in policy lapsation rates. At the parent holding company level, operating earnings or losses are generally reflective of the amount of debt outstanding and its cost, interest income on temporary holdings of short-term investments, and period-to-period variations in the costs of administering the Company's widespread operations. A more detailed listing and discussion of the risks and other factors which affect the Company's risk-taking insurance business are included in Part I, Item 1A - Risk Factors, of the Company's 2016 Form 10-K Annual Report and Part II, Item 1A - Risk Factors, of the Company's recent Form 10-Q filings to the Securities and Exchange Commission, which Items are specifically incorporated herein by reference. Any forward-looking statements or commentaries speak only as of their dates. Old Republic undertakes no obligation to publicly update or revise any and all such comments, whether as a result of new information, future events or otherwise, and accordingly they may not be unduly relied upon. For Old Republic's latest news releases and other corporate documents: Please visit us at www.oldrepublic.com Alternatively, please write or call: Investor Relations Old Republic International Corporation 307 North Michigan Avenue • Chicago, IL60601 312-346-8100 - 30 -
